DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2021 has been entered.
 
Allowable Subject Matter
Claims 1-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1 and depending claims 2-8, 21, and 22 are allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “an interlayer insulating film covering an upper surface of the second semiconductor film…the well contact is spaced apart from the element isolation film…the well contact fills the first portion of the trench, the interlayer insulating film fills the second portion of the trench”.

Claim 23 is allowable because prior art does not disclose alone or in combination along with the limitations of the independent claim such as “an interlayer insulating film covering an upper surface of the third semiconductor film…the first well contact is spaced apart from the element isolation film…the first well contact fills the first portion of the trench, the interlayer insulating film fills the second portion of the trench”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816   

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816